                  IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF HAWAII

FRANCIS GRANDINETTI,          )                  CIV. NO. 20-00068 DKW-RT
#A0185087,                    )
                              )                  DISMISSAL ORDER
          Plaintiff,          )
                              )
     vs.                      )
                              )
SENIOR WARDEN M. FRINK, et )
al.,                          )
                              )
          Defendants.         )
_____________________________ )

      Before the court is pro se prisoner Francis Grandinetti’s Complaint and

exhibits. Grandinetti is a Hawaii prisoner incarcerated at the Saguaro Correctional

Center located in Eloy, Arizona. He seeks a transfer to Honolulu, Hawaii.

      Grandinetti has accrued three strikes pursuant to 28 U.S.C. § 1915(g)1 and

may not proceed without prepayment of the filing fee unless his pleadings show

that he was in imminent danger of serious physical injury at the time that he

brought this action. See Andrews v. Cervantes, 493 F.3d 1047, 1053, 1055 (9th

Cir. 2007). Nothing within the Complaint or its exhibits suggests that Grandinetti

is or was in imminent danger of serious physical injury when he filed this action or


      1
       See, e.g., Grandinetti v. FTC Seg. Unit Staff, 426 F. App’x 576 (9th Cir. 2011);
Grandinetti v. Abercrombie, Civ. No. 15-00007 LEK-RLP (D. Haw. 2015); Grandinetti v.
Shimoda, Civ. No. 05-00442 JMS-BMK (D. Haw. 2005); Grandinetti v. Stampfle, Civ. No. 05-
00692 HG-LEK (D. Haw. 2005).
that there is a continuing practice that injured him in the past that poses an

“ongoing danger.” Id. at 1056.

         Moreover, Grandinetti fails to state a colorable claim for relief as he has no

constitutional right to be housed in a prison of his choice or to a transfer to Hawaii.

See Olim v. Wakinekona, 461 U.S. 238, 248-49 (1983) (holding prisoners have no

due process right to remain in prison of choice or prevent a transfer).

         Grandinetti’s informal request to proceed in forma pauperis, see Compl.,

ECF No. 1 at 55, is DENIED, and this action is DISMISSED without prejudice.

This decision does not prevent Grandinetti from raising his claims in a new action

with concurrent payment of the civil filing fee, although, as noted, his claims fail to

state a colorable claim for relief. The Clerk is DIRECTED to enter judgment and

close this case. The Court will take no action on documents filed herein beyond

processing a notice of appeal.

         IT IS SO ORDERED.
         DATED: February 20, 2020 at Honolulu, Hawai‘i.

                                                         /s/ Derrick K. Watson
                                                         Derrick K. Watson
                                                         United States District Judge




Francis Grandinetti v. Senior Warden Frink et al; Civil No. 20-00068 DKW RT;
DISMISSAL ORDER
Grandinetti v. Frink, et al., No. 1:20-cv-00068 DKW-RT; 3 Stks 20 (seeks trsf)



                                                              2
